Lucas C.P. No. CR982736. Upon consideration of the motion filed by counsel for appellant to stay the execution of sentence in the above-styled cause pending filing and disposition of his motion for reconsideration and filing of a petition for a writ of certiorari in the Supreme Court of the United States,
IT IS ORDERED by the court that the motion for stay be, and hereby is, granted.
*1493IT IS FURTHER ORDERED that the compliance with the mandate and the execution of sentence be, and hereby are, stayed, pending the timely filing of the petition in the Supreme Court of the United States.
IT IS FURTHER ORDERED that if such petition is timely filed, this stay shall continue for an indefinite period pending the final disposition of this cause by the Supreme Court of the United States.